Citation Nr: 0515010	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for emotional problems.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for gastrointestinal 
cancer.

4.  Entitlement to service connection for a prostate 
disorder/cancer.

5.  Entitlement to service connection for a nicotine 
addiction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The case was previously before the Board in December 2003, 
when the issues currently on appeal were remanded for 
additional development.  Although the Board regrets the 
delay, the issues must again be remanded.

For good cause shown, a motion to advance this case on the 
Board's docket has been granted under the authority of 38 
U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).

The veteran asserts that the claimed disabilities are the 
result of exposure to ionizing radiation while serving in 
Japan, shortly after the end of World War II.  As the Board 
pointed out in its December 2003 remand, 38 C.F.R. § 3.311 
provides instruction on the development of claims based on 
exposure to ionizing radiation, and does not refer to any 
other types of radiation exposure.  Section 3.311(a) calls 
for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either    § 3.307 or § 3.309, and where it is contended that 
the disease is a result of ionizing radiation in service.  
Dose data is to be requested from the Department of Defense 
in claims based on participation in atmospheric nuclear 
testing, and claims based on participation in the U.S. 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2).  In light of a private 
biopsy showing cancer (adenocarcinoma) in a polyp in the 
colon, the Board instructed the RO to develop the claim as 
outlined in 38 C.F.R. § 3.311 and other applicable 
regulations.  However, a review of the claims file shows that 
the RO has not complied with these instructions.  In this 
regard, the U.S. Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in light of the veteran's claims that his emotional 
problems and prostate disorder are also related to in-service 
radiation exposure, the Board will likewise defer 
adjudication of these issues until the aforementioned 
development is completed.

Additionally, the veteran has recently submitted letters from 
G. S. Warner, M.D. and from L. Hawkins, L.B.S.W., both dated 
in March 2005, that address the veteran's medical disorders, 
to include nicotine addiction.  In this regard, recently, the 
United States Court of Appeals for the Federal Circuit 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.

In an April 2005 statement, the veteran indicated that he was 
diagnosed with and treated for PTSD at the Birmingham VAMC.  
Records fitting this description are not currently of record.  
As VA has a duty to request all available and relevant 
records from federal agencies, the Board finds that a search 
for any additional VA medical records should be completed by 
the RO.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should obtain copies of all 
treatment records for the veteran from 
the Birmingham VAMC.

2.  The RO should obtain copies of all 
records from G. S. Warner, M.D. since May 
2004 to the extent possible.  The RO 
should also obtain copies of all records 
from the Hospice of Cullman County since 
March 2004.  The address for this 
facility is: 1890 Alabama Highway 157, 
Suite 420, Cullman, Alabama 35058.  If 
records sought are not obtained, the 
veteran should be notified of the records 
that were not obtained, provided 
information as to the efforts taken to 
obtain them, and describe any further 
action to be taken.

3.  The RO should ask the veteran to 
provide more specific details concerning 
his alleged stressors.  If he is able to 
provide details as to dates, locations, 
units, or other information which would 
enable meaningful research, prepare a 
letter asking the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in-service stressors.

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
in order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof.  If PTSD is 
diagnosed, the examiner should specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  The 
claims file must be made available to the 
examiner for review.

5.  The claim for service connection for 
colon cancer should be developed as 
outlined in 38 C.F.R. § 3.311 and other 
applicable regulations, to include a 
request for radiation dose data from the 
Department of Defense.

6.  Thereafter, the RO should re-
adjudicate the veteran's claims in light 
of the evidence added to the record 
since the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




